UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6666


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHARLES G. CANADY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:02-cr-00127-F-2)


Submitted:   September 19, 2013          Decided:   September 26, 2013


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles G. Canady, Appellant Pro Se. Edward D. Gray, Ethan A.
Ontjes, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles G. Canady appeals the district court’s order

denying     his   motion    for    reduction      of    sentence,      18    U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.            United States v. Canady, No. 7:02-cr-

00127-F-2    (E.D.N.C.     Apr.    10,   2013).        We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                         2